Title: James Madison to William Allen, 22 December 1835
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                22. Dec. 1835.
                            
                        
                        
                        I have this day drawn on you in favor of Walter S. Chandler for two hundred dollars which you will please to
                            meet by a sale of as much flour as may be requisite.
                        
                        
                            
                                J M.
                            
                        
                    